per curiam:
Se nos plantea la admisión al ejercicio notarial de un abogado que es ciego.
Según la Ley Núm. 99 de 27 de junio de 1956 —denomi-nada Ley Notarial, 4 L.P.R.A. sec. 1001 et seq.— la función medular del notario es “dar fe y autenticidad, conforme a las leyes, a los contratos y demás actos extrajudiciales que ante su presencia se realicen”. (Énfasis nuestro.) En el ámbito operacional, ello es el resultado neto del notario, viendo y *462oyendo —visu et audit— acata fiel e integralmente los re-quisitos de la ley notarial referentes a comparecencias, expo-sición, estipulaciones, otorgamientos y autorización:
Ante este autor, [el notario], auténticamente establecido por el documento mismo, tiene lugar el “hecho que motiva su otor-gamiento”, al que se reconducen, en unidad de acto, una serie de hechos (presencias, lugar, capacidad natural, libertad física, ac-tos de exhibición, de ofrecimiento y entrega, declaraciones en su realidad táctica, lectura, firmas, etcétera) que, percibidos direc-tamente por el Notario, quedan también cubiertos por la fe pública. Rodríguez Adrados, Formación del Instrumento Público, Rev. Der. Not., T. 97-98, pág. 259 (1977).
Por razón de las características, elementos y naturaleza dei poder autenticador, la función y labor del notario ha de ser personal y ante su presencia. No es delegable ni transfe-rible a ninguna otra persona.

En virtud de lo expuesto, no se autorizará solicitud al-guna sobre admisión al ejercicio de la notaría, que no cumpla con el requisito apuntado.